EXHIBIT 10.15

 

EMPLOYMENT AND RETENTION AGREEMENT

 

Date: May 19, 2002

 

This Employment and Retention Agreement (the “Agreement”) is made and entered
into as of the date shown above by and between

 

Thomas Waechter

 

(“Employee”)

    

 

350 West Java Drive

--------------------------------------------------------------------------------

[STREET ADDRESS]

 

Sunnyvale CA 94089

--------------------------------------------------------------------------------

[CITY, STATE ZIP]

   

 

and

 

REMEC, Inc.

 

3790 Via de la Valle

Del Mar, CA 92014-4247

 

(“Company”)

 

RECITALS:

 

A. Employee has been employed as an officer of SPECTRIAN Corporation
(“SPECTRIAN”).

 

B. In connection with his employment by SPECTRIAN, Employee and SPECTRIAN have
entered into a Change of Control and Severance Agreement and an Indemnification
Agreement. Copies of these agreements are appended to this Agreement as Exhibits
B-1 and B-2, respectively.

 

C. SPECTRIAN and the Company have entered into an Agreement and Plan of Merger
and Reorganization (the “Merger Agreement”) describing a transaction in which,
following the satisfaction of certain conditions, SPECTRIAN will merge with a
wholly owned subsidiary of the Company (the “Merger”).

 

D. Effective at the date and time of the Merger (the “Effective Date” and
“Effective Time,” respectively), the Company wishes to employ Employee, and
Employee is willing to be employed by the Company, pursuant to the terms and
conditions of this Agreement.

 

E. The parties intend that the terms of this Agreement shall govern the
employment of Employee by Company, and that Employee’s prior agreements with



--------------------------------------------------------------------------------

EMPLOYMENT AND RETENTION AGREEMENT

  

Page 2 of 14

 

SPECTRIAN shall be superseded, void and of no further effect immediately prior
to the Effective Time.

 

THE PARTIES AGREE AS FOLLOWS:

 

1. Employment. The Company agrees to employ the Employee during the Term
specified in paragraph 2, and the Employee agrees to accept employment upon the
terms and conditions in this Agreement.

 

2. Term.

 

        2.1 Initial Term. Subject to the early termination provisions contained
in paragraph 6, Employee’s employment by the Company shall be for a term
commencing at the Effective Time and expiring at the close of business on the
third anniversary of the Effective Date (the “Initial Term”). Employee’s
employment shall continue for an indefinite period after the Initial Term unless
and until either party shall give to the other a written notice of expiration of
the term (a “Notice of Termination”) as provided in paragraph 10.3. The Initial
Term and the period of employment, if any, following the Initial Term is
referred to as the “Term.”

 

        2.2 Termination Date. The date on which Employee ceases to be employed
by the Company, for whatever reason, is referred to as the “Termination Date.”

 

3. Duties and Responsibilities.

 

        3.1 Title. Employee shall be employed in the capacity of President,
Chief Operating Officer.

 

        3.2 Reporting. Employee shall report directly to the Company’s Chief
Executive Officer.

 

        3.3 Best efforts. Employee will use his best efforts to (a) seek to
ensure that the Company is successful in achieving its strategic and operational
objectives; (b) comply on a timely basis with all financial, budgetary and
reporting requirements set by the board of directors and senior management; (c)
duly and faithfully observe the general employment policies and practices of the
Company, including, without limitation, any and all rules, regulations, policies
and/or procedures which the Company may now or hereafter establish governing the
conduct of its employees generally; and (d) not incur obligations on behalf of
the Company or enter into any transaction not in the ordinary course of
business, except as authorized by the scope of his duties or a senior executive.

 

        3.4 Full-time employment. Employee shall devote his entire working time,
attention, and efforts to Company’s business and affairs and shall faithfully
and diligently serve Company’s interests. Employee agrees that he shall not,
without the prior written consent of the Chief Executive Officer of the Company,
engage either



--------------------------------------------------------------------------------

EMPLOYMENT AND RETENTION AGREEMENT

  

Page 3 of 14

 

directly or indirectly (whether as an employee, director, consultant, advisor,
investor or in any other capacity), in any business or employment activity that
is not on Company’s behalf.

 

        3.5 Charitable and civic activities; passive investments.
Notwithstanding the obligation of full-time employment described in paragraph
3.4, Employee shall be permitted to engage in charitable and civic activities
and manage his personal passive investments, provided such activities
(individually or collectively) do not materially interfere with the performance
of his duties or responsibilities under this Agreement; and, provided further
that no investments made or controlled, directly or indirectly, by Employee may
be in an enterprise that transacts business with the Company or engages in a
competitive business, unless (a) that enterprise is publicly traded and (b)
Employee’s participation is limited to owning less than 1% of the cumulative
voting power of the enterprise, or (c) Employee has received the prior written
consent of the Company’s Chief Executive Officer.

 

4. Non-Competition and Confidentiality.

 

        4.1 Covenant not to Compete. Employee specifically promises that during
his employment with the Company he shall not engage in any competing activity,
including, but not limited to, the business of designing, developing or
manufacturing radio frequency (RF) and microwave subsystems used in the
transmission of voice, video and data traffic over wireless communications
networks or in defense electronics applications.

 

        4.2 Confidentiality. Employee shall enter into the Company’s customary
Proprietary Information and Invention Assignment Agreement, attached to this
Agreement as Exhibit 4.2.

 

        4.3 Covenant not to compete after Termination Date. If Employee becomes
eligible to receive the Severance Benefits described in paragraph 6.4, then the
payment of such Severance Benefits is expressly conditioned upon Employee’s
continued compliance with paragraph 4.1 for the Severance Period. Employee shall
give written notice to the Company of any proposed activity that might be
prohibited by this paragraph and shall describe the proposed activity in
reasonable detail in such notice.

 

5. Compensation.

 

        5.1 Settlement/Salary. In exchange for Employee waiving his rights under
all SPECTRIAN agreements in effect immediately prior to the Merger, Employee
shall receive from the Company $1,000,000 in cash, less applicable withholding
for taxes. Such payment shall be made at closing of the Merger. Company shall
pay Employee in accordance with its normal payroll practices a base salary in
the annualized gross amount of $375,000 less authorized and required deductions.



--------------------------------------------------------------------------------

 

EMPLOYMENT AND RETENTION AGREEMENT

  

Page 4 of 14

 

        5.2 Incentive Bonus. Employee shall have the opportunity to participate
in the Company’s incentive bonus programs, targeted at 30% of annual base salary
for 100% target achievement, in the same manner, and at a level commensurate
with, other employees of the Company holding comparable senior management
positions.

 

        5.3 Benefits. Employee shall be eligible to participate in such medical,
dental, life insurance, 401(k) and other benefit plans as are now generally
available or later made generally available to the senior executive officers of
the Company. Employee shall also be reimbursed for the reasonable cost of a
country club membership and he shall be reimbursed for monthly dues. Employee
shall also receive a $9,000 annual car allowance. Employee shall be entitled to
six (6) weeks vacation per year. Company shall pay the cost of a level term
portable $1 million life insurance policy on the life of the Employee.

 

        5.4 New Stock Option. Employee shall be granted an option to purchase
one hundred thousand (100,000) shares of the Company’s common stock (the
“Option”) vesting 25% per year of employment with the Company.

 

        5.5 Assumption of SPECTRIAN Stock Options/Waiver of Acceleration in
Connection with Merger. Pursuant to the Merger Agreement, as of the Effective
Time the Company shall assume the outstanding stock options granted to Employee
by SPECTRIAN. In general, the terms of the SPECTRIAN options will continue in
effect during Employee’s employment with the Company. Thus, for example, while
Employee is employed by the Company his SPECTRIAN options will continue to vest
in accordance with the vesting schedule in his SPECTRIAN option agreement. The
preceding notwithstanding, Employee acknowledges and agrees that except as set
forth in this Agreement, any acceleration of vesting applicable to SPECTRIAN
Options, whether such acceleration is provided for in the option agreements or
pursuant to other agreements or provisions are hereby waived and after the
Merger are null and void. Employee acknowledges and agrees that no acceleration
of vesting shall apply to SPECTRIAN options because of the Merger and that there
shall be no acceleration of vesting applicable to the SPECTRIAN options and any
other option to purchase shares of the Company’s common stock except as set
forth in this Agreement. Employee consents to the revision of all SPECTRIAN
options to conform to the provisions of this Agreement.

 

        5.6 Indemnification and Insurance. In the performance of his duties for
the Company, Employee shall be entitled to indemnification and, if applicable,
coverage under a policy of officers’ and directors’ liability insurance, to the
same extent and in the same manner as other employees performing comparable
duties.

 

        5.7 Relocation. Employee shall be reimbursed for actual relocation
expenses, including house hunting, family and personal travel, closing costs on
the sale of the residence in the San Jose, CA area, closing costs on the
purchase of a residence in the San Diego, CA area, and reasonable living
expenses until a residence is purchased in the



--------------------------------------------------------------------------------

EMPLOYMENT AND RETENTION AGREEMENT

  

Page 5 of 14

 

San Diego, CA area. Employee shall receive a tax gross-up payment to cover
federal, state and local income and employment taxes on the relocation expenses
and gross-up payment.

 

6. Change of Control, Termination and Severance Benefits.

 

        6.1 Termination Without Cause. Notwithstanding any other provision of
this paragraph, the Company shall have the right to terminate Employee’s
employment without Cause at any time by giving at least thirty (30) days written
notice to Employee.

 

        6.2 Termination Following a Change of Control Defined. For purposes of
this Agreement, “Termination Following a Change of Control” shall mean
Employee’s termination of employment with the Company that occurs within two (2)
years following a Change of Control but only if the termination is due to either
(a) the Company’s involuntary Termination without Cause of Employee’s employment
or (b) Employee’s resignation for Good Reason. “Termination Following a Change
of Control” does not include a termination by the Company for Cause, or as a
result of the death or disability of the Employee. “Change of Control” shall
mean the occurrence of any of the following events:

 

(i) Merger or Consolidation. The approval by shareholders of the Company of a
merger or consolidation of the Company with any other corporation or entity,
other than a merger or consolidation which would result in the voting securities
of the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) more than fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation;

 

(ii) Liquidation. Any approval by the shareholders of the Company of a plan of
complete liquidation of the Company or an agreement for the sale or disposition
by the Company of all or substantially all of the assets of the Company;

 

(iii) Acquisition of 50% Voting Power. Any “person” (as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended)
becoming the “beneficial owner” (as defined in Rule 13d-3 under said Act),
directly or indirectly, of securities of the Company representing 50% or more of
the total voting power represented by the Company’s then outstanding voting
securities; or

 

(iv) Change in Composition of The Board. A change in the composition of the
Board, as a result of which less than a majority of the directors are Incumbent
Directors. “Incumbent Directors” shall mean



--------------------------------------------------------------------------------

EMPLOYMENT AND RETENTION AGREEMENT

  

Page 6 of 14

 

     directors who either: (a) are directors of the Company as of Effective
Date, or (b) are elected, or nominated for election, to the Board with the
affirmative votes of at least a majority of those directors whose election or
nomination was not in connection with any transaction described in subsections
(i) or (iii), above, or in connection with an actual or threatened proxy contest
relating to the election of directors of the Company.

 

        6.3 Resignation With and Without Good Reason. Employee may terminate his
employment with the Company by resignation. A resignation is with “Good Reason”
if it is on account of: (i) without Employee’s express written consent, a
significant reduction of Employee’s duties, position or responsibilities
relative to Employee’s duties, position or responsibilities in effect
immediately prior to such reduction, or the removal of Employee from such
position, duties and responsibilities, unless the Employee is provided with
comparable duties, position and responsibilities; (ii) without Employee’s
express written consent, a substantial reduction, without good business reasons,
of the facilities and perquisites (including office space and location)
available to Employee immediately prior to such reduction; (iii) a reduction by
the Company of the Employee’s base salary or target bonus as in effect
immediately prior to such reduction; (iv) a material reduction by the Company in
the kind or level of employee benefits to which Employee is entitled immediately
prior to such reduction with the result that Employee’s overall benefits package
is significantly reduced; (v) without Employee’s express written consent, the
relocation of Employee to a facility or location that is more than thirty-five
(35) miles from the Company’s principal offices (by way of clarification, Good
Reason shall not exist because of Employee’s relocation from the San Jose, CA
area to the San Diego, CA area); (vi) any purported termination of Employee by
the Company which is not effected for Cause or for which the grounds relied upon
are not valid; or (vii) the failure of the Company to obtain the assumption of
this Agreement by any successors of the Company. Employee must give the Company
30 days notice of a termination for Good Reason. The written notice must specify
the circumstances constituting Good Reason in the opinion of the Employee. Good
Reason shall not exist if the Company reasonably cures the defect within the 30
day notice period.

 

        6.4 Severance and Change of Control Benefits.

 

        (a) Involuntary Termination and Resignation with Good Reason. In the
event of, during the Initial Term of this Agreement, Employee’s involuntary
termination by the Company without Cause or resignation by the Employee for Good
Reason, Employee shall be eligible to receive the following Severance Benefits:

 

(i) Employee will be paid (1) his base salary for three (3) years after the
Termination Date (the “Severance Period”) plus (3) three times Employee’s annual
target bonus, as in effect immediately prior to the Termination Date, calculated
at the 100% achievement level. Such amount shall be paid either in periodic
installments during the Severance Period in



--------------------------------------------------------------------------------

EMPLOYMENT AND RETENTION AGREEMENT

  

Page 7 of 14

 

     accordance with the Company’s normal payroll and bonus disbursement
practices or, at Company’s election, in a lump sum.

 

(ii) During the Severance Period, the Company shall continue to make available
to the Employee and Employee’s spouse and dependents all group medical, dental
or other health plans, any disability or life insurance plans and other similar
insurance plans in which Employee or Employee’s spouse or dependents participate
on the date of the Employee’s termination on the same basis as before such
termination, including any Company subsidy for the cost of the benefit. If the
terms of a benefit plan do not permit Employee or his dependents to continue
coverage after the Termination Date, the Company will reimburse Employee for the
reasonable cost of similar coverage. The Employee’s 18-month COBRA health care
continuation period will begin at the end of the Severance Period.

 

(iii) The vesting of a SPECTRIAN option assumed by Company in the Merger shall
accelerate, but only to the extent the unvested portion of the option would have
vested during the three (3) years following the Termination Date assuming
Employee had remained in employment through that date. The vesting of all
options to purchase Company stock, i.e., those granted to Employee at any time
after the Merger, shall accelerate, but only to the extent the unvested portion
of the options would have vested during the one (1) year period following the
Termination Date assuming Employee had remained in employment through that date.
In the event benefits are paid pursuant to this Paragraph 6.4, Employee will
have ninety (90) days following the Termination Date to exercise all his options
to purchase Company stock.

 

(b) Change of Control. If Employee is still employed by the Company on the date
of a Change in Control, Employee shall be entitled to the benefits in paragraph
6.4(a)(iii) as of the date of a Change of Control, except that the one year and
three year acceleration shall occur from the date of the Change of Control and
the remaining unvested portion shall continue to vest according to the option’s
vesting schedule starting on the date of the Change of Control. This paragraph
6.4(b) shall apply in the event of a Change of Control regardless of whether the
Change of Control occurs in the Initial Term.

 

(c) Termination Following a Change of Control. If there is a Termination
Following a Change of Control, Employee shall be entitled to all the benefits of
paragraph 6.4(a)(i) and (ii) and in addition, Employee shall become fully and
immediately vested in all his options to purchase shares of Company stock,
including the SPECTRIAN options assumed by Company and Company options granted
after the Merger. This paragraph 6.4(c) shall apply in the event of a
Termination Following a



--------------------------------------------------------------------------------

EMPLOYMENT AND RETENTION AGREEMENT

  

Page 8 of 14

 

Change of Control regardless of whether the Change of Control or the termination
occurs in the Initial Term.

 

        6.5 General Release. As a further condition of his eligibility to
receive the Severance Benefits described in the preceding paragraph, Employee
shall deliver to the Company within thirty (30) days after the Termination Date
a duly executed General Release of Claims in a form to be mutually agreed by the
parties within ten (10) days of the date of this Agreement. The Company shall
not be obligated to deliver any of the Severance Benefits described in paragraph
6.4 until ten (10) days after receipt of the General Release.

 

        6.6 Other Terminations.

 

(i) By Company for Cause. The Company may terminate Employee’s employment for
Cause, without advance written notice of termination, by giving written notice
of such termination. For purposes of this Agreement, “Cause” shall mean (a) any
act of personal dishonesty taken by the Employee in connection with his
responsibilities as an employee which is intended to result in substantial
personal enrichment of the Employee, (b) Employee’s conviction of a felony which
the Board reasonably believes has had or will have a material detrimental effect
on the Company’s reputation or business, (c) a willful act by the Employee which
constitutes misconduct and is injurious to the Company, and (d) continued
willful violations by the Employee of the Employee’s obligations to the Company
after there has been delivered to the Employee a written demand for performance
from the Company which describes the basis for the Company’s belief that the
Employee has not substantially performed his duties. Company must give Employee
30 days notice of a termination for Cause. The written notice must specify the
circumstances constituting Cause in the opinion of the Company. Cause shall not
exist if Employee reasonably cures the defect within the 30 day notice period.

 

        6.7 Accrued Wages and Vacation; Expenses. Without regard to the reason
for, or the timing of, Employee’s termination of employment: (i) the Company
shall pay the Employee any unpaid base salary due for periods prior to the date
of termination; (ii) the Company shall pay the Employee all of the Employee’s
accrued and unused vacation through the date of termination; and (iii) following
submission of proper expense reports by the Employee, the Company shall
reimburse the Employee for all expenses reasonably and necessarily incurred by
the Employee in connection with the business of the Company prior to the date of
termination. These payments shall be made promptly upon termination and within
the period of time mandated by law.

 

        6.8 No Other Benefits. No other benefits shall be payable upon
termination of employment except as specified in this Agreement. Without
limitation, the Severance Benefits specified in paragraph 6.4 shall not be
payable if Employee’s



--------------------------------------------------------------------------------

EMPLOYMENT AND RETENTION AGREEMENT

  

Page 9 of 14

 

employment is terminated by his resignation without Good Reason by the Company
for Cause or by reason of death or disability (as defined in the California
Government Code).

 

        6.9 Excise Tax Adjustment. In the event Employee becomes entitled to
Severance Benefits under Section 6.4 herein, and the Company determines that the
Severance Benefits will be subject to the tax (the “Excise Tax”) imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”), or
any similar tax that may hereafter be imposed, the Company shall compute the
“Net After-Tax Amount,” and the “Reduced Amount,” and shall adjust the Severance
Benefits as described below. The Net After-Tax Amount shall mean the present
value of all amounts payable to Employee hereunder, net of all federal income,
excise and employment taxes imposed on Employee by reason of such payments. The
Reduced Amount shall mean the largest aggregate amount of the Severance Benefits
that if paid to Employee would result in Employee receiving a Net After-Tax
Amount that is equal to or greater than the Net After-Tax Amount that Employee
would have received if all Severance Benefits had been paid or made. If the
Company determines that there is a Reduced Amount, the Severance will be reduced
to the Reduced Amount. Such reduction shall be made by the Company with respect
to benefits in the order and in the amounts suggested by Employee, except to the
extent that the Company determines that a different reduction or set of
reductions would significantly reduce the costs or administrative burdens of the
Company.

 

7. At-Will Employment. Subject to the other provisions of this Agreement
regarding notice and severance benefits, Employee shall be employed at-will. “At
will” employment means that either the Employee or the Company may terminate the
employment at any time, for any reason, and except as set forth herein, Employee
will receive no compensation, severance or benefits other than salary, bonus and
benefits accrued and payable in connection with services performed through the
Termination Date.

 

8. Termination of Agreement. This Agreement shall terminate upon the date that
all obligations of the parties hereto under this Agreement have been performed.

 

9. Successors.

 

        9.1 Company’s Successors. Any successor to the Company (whether direct
or indirect and whether by purchase, lease, merger, consolidation, liquidation
or otherwise) to all or substantially all of the Company’s business and/or
assets shall assume the Company’s obligations under this Agreement and agree
expressly to perform the Company’s obligations under this Agreement in the same
manner and to the same extent as the Company would be required to perform such
obligations in the absence of a succession. For all purposes under this
Agreement, the term “Company” shall include any successor to the Company’s
business and/or assets which executes and delivers the assumption agreement
described in this subparagraph 9.1 or which becomes bound by the terms of this
Agreement by operation of law.



--------------------------------------------------------------------------------

EMPLOYMENT AND RETENTION AGREEMENT

  

Page 10 of 14

 

        9.2 Employee’s Successors. Without the written consent of the Company,
Employee shall not assign or transfer this Agreement or any right or obligation
under this Agreement to any other person or entity. Notwithstanding the
foregoing, the terms of this Agreement and all rights of Employee hereunder
shall inure to the benefit of, and be enforceable by, Employee’s personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.

 

10. Notices.

 

        10.1 Delivery. All notices and other communications under this Agreement
shall be in writing and shall be given by personal delivery; 1st class mail,
certified or registered with return receipt requested; facsimile transmission;
telegram; or e-mail. Notice shall be deemed to have been duly given upon receipt
if personally delivered; three (3) days after mailing, if mailed; the next
business day after transmission, if delivered by telegram, facsimile or e-mail.

 

        10.2 Addresses of parties. Notices shall be delivered to the Company,
Attention: Chief Executive Officer, at the address shown on the first page of
this Agreement, or at such subsequent address to which the Company shall locate
its principal executive offices. Notices to Employee shall be delivered to the
address shown on the first page of this Agreement, or to such subsequent address
as the Employee shall provide to the Company in accordance with this paragraph.

 

        10.3 Notice of Termination. Any Notice of Termination shall specify the
intended date on which employment will terminate. If a Notice is given by the
Company, it also shall identify the specific termination provision in this
Agreement relied upon, and the facts and circumstances claimed to provide a
basis for termination under the cited provision. Except in the case of a
termination for Cause, as defined in paragraph 6.6, a Notice of Termination from
either party shall provide at least 30 days advance notice of the Termination
Date. The Company shall have the right, at any time during the 30 day notice
period, to relieve the Employee of his offices, duties and responsibilities and
to place him on a paid leave-of-absence status.

 

11. Nonsolicitation: non-raiding of Company personnel. Employee recognizes that
the Company’s workforce is a vital part of its business, and the composition,
competencies and duties of that workforce are trade secrets of the Company.
Therefore, Employee agrees that for twelve (12) months after the Termination
Date, regardless of the reason employment has terminated, Employee will not
solicit, directly or indirectly, any employee to leave his or her employment
with Company. For purposes of this Agreement, the phrase “shall not solicit,
directly or indirectly,” includes, without limitation, that Employee: (a) shall
not identify any Company employees to any third party as potential candidates
for employment, such as by disclosing the names, backgrounds and qualifications
of any Company employees; (b) shall not personally or through any other person
approach, recruit or otherwise solicit employees of Company to work for any
other employer; and (c) shall not participate in any pre-employment



--------------------------------------------------------------------------------

EMPLOYMENT AND RETENTION AGREEMENT

  

Page 11 of 14

 

interviews with any person who was employed by Company while Employee was
employed or retained by Company.

 

12. Dispute Resolution.

 

        12.1 Arbitration of employment-related claims. Any dispute, controversy
or claim arising out of or in respect to the subject matter of this Agreement
(or its validity, interpretation or enforcement), and/or all aspects of the
employment relationship, with the exception of any claim by the Company related
to the use, disclosure or ownership of intellectual property, shall be submitted
to and settled by arbitration conducted before a single, neutral arbitrator
within 35 miles of Employee’s principal workplace for the Company on the
Termination Date, in accordance with the American Arbitration Association’s
National Rules for the Resolution of Employment Disputes. The costs of
arbitration shall be borne by the Company. Attorney fees shall be awarded to the
prevailing party in the case of a breach of contract claim.

 

        12.2 Claims subject to arbitration. THE CLAIMS COVERED BY THIS
ARBITRATION CLAUSE INCLUDE, BUT ARE NOT LIMITED TO, ANY AND ALL CLAIMS OF
WRONGFUL DISCHARGE OF EMPLOYMENT; BREACH OF CONTRACT, BOTH EXPRESS AND IMPLIED;
BREACH OF THE COVENANT OF GOOD FAITH AND FAIR DEALING, BOTH EXPRESS AND IMPLIED;
NEGLIGENT OR INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS; NEGLIGENT OR
INTENTIONAL MISREPRESENTATION; NEGLIGENT OR INTENTIONAL INTERFERENCE WITH
CONTRACT OR PROSPECTIVE ECONOMIC ADVANTAGE; AND DEFAMATION, ANY AND ALL CLAIMS
FOR VIOLATION OF ANY FEDERAL STATE OR MUNICIPAL STATUTE, INCLUDING, BUT NOT
LIMITED TO, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, THE CIVIL RIGHTS ACT OF
1991, THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, THE AMERICANS WITH
DISABILITIES ACT OF 1990, THE FAIR LABOR STANDARDS ACT, THE CALIFORNIA FAIR
EMPLOYMENT AND HOUSING ACT, AND LABOR CODE SECTION 201, ET SEQ.; AND ANY AND ALL
CLAIMS ARISING OUT OF ANY OTHER LAWS AND REGULATIONS RELATING TO EMPLOYMENT OR
EMPLOYMENT DISCRIMINATION.

 

        12.3 Intellectual property claims excluded. The Company shall have the
right, in its sole discretion, to pursue judicial resolution of any claims
involving the use, disclosure or ownership of intellectual property related to
the business of the Company, including without limitation patents, trademarks,
trade secrets and copyrighted material.

 

        12.4 Binding effect of arbitration. The arbitration of covered issues,
including the determination of any amount of damages suffered, shall be final
and binding upon the parties to the maximum extent permitted by law. Judgment
upon the award rendered by the arbitrator may be entered by a court of competent
jurisdiction. The parties expressly consent to the exclusive jurisdiction and
venue of the California Superior Court, San Diego County, or the United States
District Court for the Southern District of California for this purpose. The
arbitrator shall have the authority to award costs and attorneys’ fees to either
party in the same manner and under the same



--------------------------------------------------------------------------------

EMPLOYMENT AND RETENTION AGREEMENT

  

Page 12 of 14

 

circumstances as a court of competent jurisdiction, in accordance with
applicable state and federal law.

 

        12.5 Injunctive Relief. Notwithstanding the agreement to arbitrate,
either party to this Agreement may seek injunctive relief from a court of
competent jurisdiction. The parties expressly consent to the exclusive
jurisdiction and venue of the California Superior Court, San Diego County, or
the United States District Court for the Southern District of California for
this purpose. Any party seeking injunctive relief may also seek any other relief
or remedy otherwise available, as permitted by this Agreement.

 

        12.6 Waiver of Right to Jury Trial. By signing this Agreement, Employee
expressly acknowledges that he has read and understood this Agreement, and
specifically Paragraph 12 regarding arbitration. Employee understands that this
arbitration clause constitutes a waiver of the Employee’s right to a jury trial
and relates to the resolution of all claims Employee may assert regarding all
aspects of the employer/employee relationship.

 

13. Amendment and modification. No provision of this Agreement may be amended,
modified, waived or discharged unless the modification, waiver or discharge is
agreed to in writing and signed with the same formality as this Agreement by the
Employee and by an authorized executive officer of the Company (other than the
Employee). No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

 

14. Legal requirements. This Agreement is contingent upon Employee’s ability to
present documentation evidencing his eligibility for employment in the United
States in compliance with the provisions of the Immigration Reform and Control
Act of 1986.

 

15. Waiver of rights under SPECTRIAN agreements. Employee agrees that the terms
of this Agreement entirely supersede and replace the terms of all agreements
regarding his prior employment by SPECTRIAN, including without limitation the
Change of Control Severance Agreement annexed to this Agreement as Exhibit B-1
and any related payments including any tax gross-up. The Merger shall not be
deemed to constitute a “Change of Control” that would entitle Employee to any
severance or change of control benefits under any agreement. Employee
acknowledges that by signing this Agreement, he is waiving all rights to
severance benefits and stock acceleration in connection with the Merger, except
as specifically provided in this Agreement for transactions that may occur after
the Effective Date.

 

16. Integration and Merger. This Agreement, including the documents appended as
exhibits and hereby incorporated by reference, represents the entire agreement
and understanding between the parties as to the subject matter herein and
supersedes all prior or contemporaneous agreements, whether written or oral.
Prior



--------------------------------------------------------------------------------

EMPLOYMENT AND RETENTION AGREEMENT

  

Page 13 of 14

 

agreements superseded by this Agreement include, but are not limited to,
Employee’s agreements with SPECTRIAN.

 

17. Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the internal substantive laws, but not the
conflicts of law rules, of the State of California.

 

18. Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

 

19. Employment Taxes. All payments made pursuant to this Agreement shall be
subject to withholding of applicable income and employment taxes.

 

20. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

 

21. Access to Legal and Financial Counsel. Employee is fully aware that this
Agreement deals with important legal and financial rights and obligations.
Employee acknowledges that before signing this Agreement, Employee has had ample
opportunity to consult with legal and financial counsel of his own choosing.

 

[Signature Page Follows]

 

 

 

22. Signatures. The parties have executed this Agreement, in the case of the
Company by its duly authorized officer, as of the date shown on the first page,
intending to be legally bound.

 

 

REMEC, Inc.

a California corporation

     

THOMAS WAECHTER

By:

 

/s/    DAVID L. MORASH


--------------------------------------------------------------------------------

     

/s/    THOMAS WAECHTER  

--------------------------------------------------------------------------------

                 

Printed name:

 

David L. Morash

--------------------------------------------------------------------------------

     

Signature

                     

Title:

 

Executive Vice President and Chief Financial Officer

--------------------------------------------------------------------------------

                             

Date signed:

 

May 19, 2002

--------------------------------------------------------------------------------

     

Date signed:

 

May 19, 2002

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

 

EMPLOYMENT AND RETENTION AGREEMENT

  

Page 14 of 14

 

Attachments:  

 

Exhibit B-1

  

Change of control and Severance Agreement

Exhibit B-2

  

Indemnification Agreement

Exhibit 4.2

  

Proprietary Information and Invention Assignment Agreement

Exhibit 5.4(a)

  

2001 Equity Incentive Plan

Exhibit 5.4(b)

  

Stock Option Agreement